Case 0:21-cr-60020-WPD Document 235 Entered on FLSD Docket 07/15/2021 Page 1 of 14




                                 UNIJ'ED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO. 21-CR-60020



     UNITED STATES OF AMERICA

     vs.

     MARIO KUSTURA,

                            Defendant
     ------------------I
                                           PLEA AGREEMENT

             The United States of Ame:dca, by and through the Fraud Section. of the Criminal Division

     ofthe Department of Justice and the United States Attorney's Office for the Southern District of

     Florida (hereinafter referred to as the ''United States"), and Mario Kustura {hereinafter referred to

     as the "Defendant"), enter into the following agreement:

             L       The Defendant agrees to plead guilty to Count 10 ofthe Indictment (hereinafter the

     ''Indictment"). Count 10 charges the Defendant with conspiracy to offer and pay kickbacks

     prohibited by the Eliminating Kickbacks in Recovery Act ("EKR.A"), in violathm of Title 18,

     United States Code, Section 371. The Defendant acknowledges that           he has tead the charges
     against him contained·in the Indictment and that the charges have been•fully explained to him by

     his attorney.

            2.       The Defendant is aware that the sentence will be Jmpt>sed by the Coilrt. The

     Defendant understands and agrees that federal se11tencing law requires the Coilrt .to i:t.npose a

     sentence that is reasonable and that the Court must consider the United States Sentencing
                                                                                                                       (

Case 0:21-cr-60020-WPD Document 235 Entered on FLSD Docket 07/15/2021 Page 2 of 14




     {h;,;idt51ines and Polic,y Statements (hereinafter the, "'$:en.tettcU}~ Qliii,&,,ll~$'") in determining that

      reasonable sentence. The Defendant acknowledges and undtrstands that the Cotttt ,wi_ll compute

     '®   advisory s$1tence under the Ser1ten¢i11g (lufaieiines ~d trui:t the appJtq.:lble, g\lidelines w!lJ be
     ,aetermine41Jy the Court telyingin. part fJll the results of'a..presentence in,ves~~a'tfort 'by, the Un:it~d
      States Fr9batipn Offi~e {'lprohatipn''J,. whi¢hi~v:esti1ation -will :ctolllmenctr•after the gurlty pl.el!lJl'.as

     b~n.entered. The Defendant is also a"W"Me that,. Uiilet certain ei~tan®s~ the: Co1;trt>m• de:(ilart:

     from the adviso,ry Se11tenci:tIS. Ouiaelill!e'S range that it has, ee>mputed,, and may talise at low@t that

     advisory sentence under the Sentencing Gm:delin:es.                   Th¢ Oefenda11t ~s :G::l:rther 11~are· :and,
     understands that while the. Court is required to consider the, ad\iis()zy guideline range. deter:tnhied



     that the facts that determine the offense level        wm be, found by the Court atthe, time of sentep;cin:g
     and that in 'making those• determinations the COWi: 111ay :co:nsid;er •ruey: reliable' evidence,Jntlhtiling

     hearsaf, as well as the provisions or stipulations fu thls ,Plea Agreement. The U:nhec! Sta~ ffl'.ld

     the nefertdant,agree to recommend that the 'Sefit<mcing Glri.delmes ~houlti,app1y pi'!Isuan't to tlnltet!f

     St¢ttes 'V, Booker, that the, '$e.ntencfog GttLdeiitteS ir1.1<rvtde a ;{air and just r~sQ1'1:tion nlil'.Sed "51il 'the


     reductL1:ms for acceptance of responsibility:. TheCQ:urtis permitted totailorthe ultlm,ttte•sentence

     in light of other statutory concerns, and such sentence .may be either more s~re or less :sev,er,e

     than the Sentencing Guidelines·' advisory sentence.                   Knowing thes.e facts~ .the .D~.fen.<llant

     .un®rst®ds and acknowledgses tfuit the Court has the e,uthoti:ty to ·impos.e any s.¢ntence within and

     up to the statutory maximtnrt authoriud by law for the offenses identified in p:amgraph 1 artd that

     the Defcend~:tmg,y ootwithdraw the plea solely as a result~fthe sentence imp~sed. ·


                                                               2
Case 0:21-cr-60020-WPD Document 235 Entered on FLSD Docket 07/15/2021 Page 3 of 14




                3.   The Defendant also understands and acknowledges that as to the offense of

     conspiracy to receive health care kickbacks, as charged in Count JO, the Court may impose a

     statutory maximum term of imprisonment of up to five (5) years. In addition to any period of

     imprii::onment the Court ma:y also impose a period of supervised release ofup to three {l) years to

     commence at the conclusion of the period of imprisonment. In addition to a term.of imprisonment

     and supervised release, the Court may impose a fine of up to the greater of $250,000, or twice the

     pecuniary gain or loss pursuant to 18 U.S.C. § 357l(d).

                4.   The Defendant further understands and acknowledges that, in addition to any

     sentence imposed under paragraph 3 of this Agreement, a special assessment in the total amount

     of $100. 00 will be imposed on. the Defendant. The lDefendant agrees that any special as.sessment

     imposed shall be pa.rd at the time of sentencing.

                5.   The Defendant recognizes that pleading guilty may h~ve consequences with respect

     to the Defendant's immigration .status if the Defendant is not a natural-born citizen of the United

     States. Under federal law, a broad range of crimes ate removable offenses, including the crime to

     which the Defendant is pleading guilty. In addition, tmder certain circumstances, denaturalization

     may also be a consequence of pleading guilty to a crime. Removal, denatutalization, and other

     i1nmigration consequences are the subject of a separate proceeding, however, and Defendant

     understands that no one, including the Defendant's attorney or the Court, canpredict to a certainty

     the effect of the Defendant's conviction on the Defendant's immigration status. The Defendant

     nevertheless affirms that the Defendant cho.oses to plead guilty regardless of any im.rnigration

     consequences that the Defendant's plea may entail, even if the consequence is the Defendant's

     denaturalization and automatic removal from the United States.


     Initials                                            3
Case 0:21-cr-60020-WPD Document 235 Entered on FLSD Docket 07/15/2021 Page 4 of 14




            6.      The Defendant shall cooperate with law enforcement officials, attorneys with the

     Uhited States Department of Justice and United States Attorney's Office for the Southern District

     of Florida, and withfederal regulatory officials charged withregulatingorovers,eeingthe Medicare

     program. byproviding full, complete and truthful information regarding his knowledge, conduct

     and actions while involved in health care and by providing active cooperation in ongoing

     investigations if requested to do so. Ifcalled upon to do so., the Defendant shall provide complete

     and truthful testimony before any grand jury or trial jury in any criminal case, ht any civil

     proceeding or trial, and in any admihistrative proceeding orhearing . In carrying outhis obligations

     Under this paragraph Defendant shall neither minimize his own involvement .nor fabricate,

     minimize or exaggerate the involvement·of others,      If the Defendant intentionally provides any
     incomplete or untruthful statements or testimony, his actions shall be deemed a material breach of

     this Agreement and the United States shall be free to pursue all appropriate charges against him

     notwithstanding any agreements. to forbear from bringing additional charges as may be otherwise

     set forth in this Agreement

            7.      The Defendant shall provi:de the Probation Office and counsel forthe United States

     with a full, complete and accurate personal financial statement.         If the Defendant provides

     incomplete.or untru,thful statements in his personal financial ,statement, this action shall be deemed

     a material breach of this Agreement and the United. States shall btI free to pursue all appropriate

     charges against him notwithstanding arty agreements to forbear from bringing additional charges

     otherwise set forth in this Agreement.

            8.      Provided that the Defendant commits no new criminal offenses and ptovided that

     he continues to demonstrate an affirmative recognition and affirmative acceptance of personal


                                                       4
Case 0:21-cr-60020-WPD Document 235 Entered on FLSD Docket 07/15/2021 Page 5 of 14




     pursuapt to Section 181. l <)f the: Sentf.}neh1g -th:rid~lines, bas:ed um:m the I)efettcla:nt's .r-0co;l1'1itr<'n
                                                       .   ..        .                                       ..




     not be requited to make ~ -s~atencin.g rec:o~nc1.'2lti:on if the Defend~t (I) .mi1s Ar '.refuses to

     :tnake a fulii ac,eura:te 00¢1. ,c@t:rtt?lete disclos,ur.e to the United States and ]?rolmtibn of the

     circuinstan.ces surround.'ing: fue r~levant 0ffense eond:u~t an.cl bi:s present flt1.ancfl!ti comditlon; (2) is

     found U> have rriisrepresented ftl[ets to the Un:ite'd S~es prior to entering this Plea Ag:re.~t:;; ar

     (3) conunits any misconduct after enterm,g into this Plea Agtee:tnent, including hu.t not limited to

     co;tpII1ittin;g t1. state or feder~ offens:e~ viglafing any te1JJ1 ofireleas.e; ,orm~ing :&lse sfateme:nts .c,r

     misrepresentatiom, t@ ~y govel'I'itn~mta1 entity ©t e>ffi¢ia1,•.




     l,a;ckground. Subject only to the· e~pte$S terms: c,fany a:r,·eed-up:on sent~cin;g te¢oinm:endatfons.

     .cpntain~d in this· p:1ea Agre.ement~. tne Umte-4 $tat~~ ibrth,et v~setves tl\t:e ::dght ttf m~e · a'itf:
     reeol1!l1n~rtdadoh as to the qt1a1lty and q~tity 0'.(~1Jllishro:eitt.

                     10:     The· Dnitem States reserv~s -~- rl~t to e:v:a1uate the natme: and extent <Jf' the;

     Defenefant's Ctloperation and to make the Defendant's cooperation; u lack thereot 1o;mwn to ·the

     Court at the time of sentencing.. It in the sole and unreviewable judgment of the Umted ·states the




     Initials~.•
          . . ·· ·. · · . · . •·
            ..   .     . .   . . . .
                                       )1; k..
                                       '    .
Case 0:21-cr-60020-WPD Document 235 Entered on FLSD Docket 07/15/2021 Page 6 of 14




     the Sentenci11g; {tuidelines, the Unit~d S~ates may at Qr befb:xe sen~ncin:g. m~e, a m.oti~tt p1it1J1mit

     to Ti~e LS; United States Code~ Semon 3 5$3(6), Sec:ticm JK1; l of the :S,enterr~i11g Omdtiinea, or

     subsequent to sentmgfag, by :motion, p:urs:u:ant tQ Rule a, <>f the Federal Itules ())f Cr'i:rninal



     sentene~• ttlduction. The De:lfendant acknowledges and a~rees,, however, th~ notl\thtg in this

     Agreement mtilY be ,e1()nstttred to teqttire the Ul'lited $Ql:t~"S· to file sueh a motitm anGl tlmttTo.e Umtea




              l 1.   The Defendant understands and ackne>wledg~s that the Co't'lrti$ uncter no obligation

     to grant a motion by the United States putsi+ant to Iit1~ 18" Protect ,$tates C:ode.,. Section 3 S/5.3(e)~·

     ~l<.1 ,l Q.f: the ientencin~ Guidelines or :R:ule ·3:5 ·Of the 'F~deral RuleS' of Cri®rtal :Ptocedru-e,l :as




              12.     The Defenclant admits and ~k:n0Wledges that the rollo:Wing fa~ are trP;e, ,a.nd. that

     the 'Uiclit¢<d States caµld p110¥e them at 'ttial l;e~nxi a reasen~le doubt:.

                      Th~t the Defendant kn~~g~ lilli:d 'Wlllfu!ly ~~~ipated 1n me e011S,pitacy· t@ pay
                                                         .               .                          .         .   .




                     atid offer khuthaik:s prohiblted.by E ~ is dl:a:rged in CCi!Uilt. lO: Qf,th~i!ttdi~U111~11t}
                                                     I




              (b)     That the Defendf)nt's participatio11Jn the oonS:t)itacy to pay and offer kickbaok~1e

                      prohibited by EKRA. resulted in an ®proper benefit to be coufetrecl by :private•

                     'health insurers of more than $1,500,00'() .and less th/ID :$3 ,500.000.




      ·••;•a1.
     I.mti   $+-AJ. ...J1·.·rP\·
                             b                               6
Case 0:21-cr-60020-WPD Document 235 Entered on FLSD Docket 07/15/2021 Page 7 of 14




     not binding on. Probation or the Court, tlwy willJoi:ntiy reC'Omnt~nd that qther thW; the, 'b~fs. ff@r

     variance discussed below, the Court impose a. sentence within the advi:s:0ry sentencitti gm:cleline

     range :pr.oduced bf application of the Sentencing OuiGid\ines. Th'e I)ef¢nclant ijgl:~€WS that ke will

     neither move for a. downward departure~             Jl()1'   w:i.11 ·~. seek a -varian'Ge frqm, the: applicabhe
     S:ehJencmg Uuidcelmes rat1ge pursuant to the fact0ts :Set forth in 'Title 1~. Umted 1S'u.tte$. Code1

     SeetionJ.S53(a), ·eNC'ept wi:tla :respe{:}t to th.e Deitnaaut\s, persnnal history ~r pers0:1aru ~aractffltStitrs.

     tlilat are, unrelated to the charieEl conduct; The Detfendaut further agree$• that he, will not ~test.
     that the United States Probation Office ¢onsider a d'Qwnwatd depat,ture, or adj'.ustrnent or .sug~st

     that the Cooo sun sponte Cij£1<Srder .a, downward departur~ e:)(C,ept with respect to p·ers@.na1 h'tstory

     or petsenal characteristics umelated to the charged con'duct. ·

             14...    The Otl'ited States and the D:e:fend$1lt ,a:gree that~ ·a1tb:oµg:hr notbbi.'ding on l?rob.2tti.on,

     or· the C~rnrt,. th¢:y will joJntly retom.tnend that th.e          do-oo roa;lce the,; folfowing, .findings and
     c.onclustons as to the. sentenoeto beimp'°'sed:

             (a,)     Bas:e Offense Level: The D.efendmt•s base: lfifrens.e level Js; ei'ght (8), in

                      accordance with U.S.. $.G. § 2B4J; and

             (b)      toss: The '.De:fen4rult' s offens~ i~vel shall l~e i'ncyeased by :s:i1Cteen (16) levels

                      pursuant to U.S.S.(1 § :213'1.'l(b)(l){t) be~ause the ·fos$ amount -was more: than

                      $1,5:00,00"0 but less th.an $3,500;0.00.
             TOTAL OFFENSE LEVEL -UNADJUSTED                                                          2,4

             (c)      Vulnerabl~ Victims: The Defendant's ,offense level shall he incweased by twlir {21

                      levels pursuant to U,S.S.G. § 3'Al.1Cb)(l) because a victim. ofthe .o-ffense was a

                      vulnerable victim.


                                                              7
Case 0:21-cr-60020-WPD Document 235 Entered on FLSD Docket 07/15/2021 Page 8 of 14




             (d)     Acceptance of Responsibility:          That the Defendant's offense level shall be

                     decreased by three (3) levels pursuant to       ns.8.G. §§     3E1.l(a) and 3E1.l(b)

                     becau,se the Defendant has demonstrated acceptance of responsibility for .his

                     offense and assisted authorities in the. investigation of 1:1-11d prosecution of his own

                     misconduct by timely notifying authorities of his intention to enter a plea of guilty.

             TOTAL OFFENSE LEVEL - ADJUSTED

             15.     The Defendant acknowledges and understands that additional or different

     enhancements or provisions of the Sentencing Guidelines mightbe applicable, and that neither the

     Cotu4: nor Pro.bation are bound by the parties' joint recommendations.

             16.     The Defendant knowingly agrees to immediately and voluntarily forfeit to the

     Quited States of America, pursuant to Title 18, United States Code, Section 982(a)(7), all property,

     real bt p.etsonal, that consfitutes or is derived, directly or indirectly, from gross proceeds traceable

     to the offense to WhichDefendant is pleading guilty. The. Defendantagrees that$2,658 is thetotal

     value ofthe gross proceeds traceable to his kickback consph-acy:

             17.     The Defendant agrees to the entry of a .forfeiture money judgment in the arnoU11t of

     $2,658 eForfeiture Money Judgment"). The DefertdantknoWirtg1y and voluntarily agreesthathe

     shalLnot, in any manner, act in oppositionto the United States .seeking entry of, and satisfying, the

     Forfeiture Money Judgment. The Defendant also agrees to assist.this Offic.e in all proceedings,

     administrative or judicial, in satisfying the Forfeiture Money Judgment. The assistance shall

     include: identification of property available to satisfy· the Forfeiture Money Judgrn~nt, and the

     transfer of such property to the United States by delivery to this Office upon this Office's request,

     any necessary and appropriate documentation, including consents to forfeiture a:nd q11it claim


                                                        8
Case 0:21-cr-60020-WPD Document 235 Entered on FLSD Docket 07/15/2021 Page 9 of 14




      deeds, to deliver good and marketabl/6 title to such property, as well as truthful and complete

      testimony in any forfeiture civil ot ancillary proceeding as against third parties who may claim an

      interest in such assets. Defendant agrees that.the United States may seek substitute assets within

      the meaning of21 U.S.C. § 853.

             18..      The Defendant knowingly and voluntarily waives any right he may have to an

      appeal of the Forfeiture Money Judgment, agrees to waive any claim or constitutional, legal ot

      equitable defe11se the Defendant may have with respect to such order, including any claim of

      excessive     fine     or   penalty   under   the   Eighth   Amendment      to   the   United   States

      Constitution. Additionally; the Defendant waives the statute of limitations, ,and any notice

     requirements, with respect to forfeitures resulting from this case.

             19.      In :furtherance of the collection of the Forfeiture Morrey Judgment and testituti.on

     judgment, the Defendant agrees to the following:

                       (a)        The Defendant agrees to make full and accurate disclosure of his financial

     affairs to the United States Department of Justice, the United States Attorney'.s Office and the

     United States Pro batfon Office. Specifically, the Defendant agrees that within 10 calendar days

     ofthe signing ofthis Plea Agreement, theDefendantshallsubrnit a completed Financial Disclosure

     Statement (form provided by the United States), and shall fully disclose and identify all assets in

     which he has any interest and/or over which the Defendant exercises control, directly or indirectly,
     including those held by a spouse, nominee, or other third party, whetherlocated within or outside

     of the United States.          The Defendant agrees to provide., in a timely rnarrner, all financial

     informationrequested by the United States Attorney's Office and U.S. Probation Office, and upon

     request, to meet in person to identify assets/monies which can be used to satisfy the Forfeiture


                                                           9
Case 0:21-cr-60020-WPD Document 235 Entered on FLSD Docket 07/15/2021 Page 10 of 14




      tlre United, St!it,te's, Attomeyo:s, Office t<t abilah1 a: ored.1t ~port.

                        :(b)      The 0.efend~t: a,grees that :he W111 a0t sell., ,hiiet \i',t48te~ ~~~~. desttoY,,;



      Money Judgment tmd his restitution judgment are pai'd. in fl:rlL The• lJefendant shall ,also i~nttzy:



      be~am~ aware of thee criminal iirv:estigation, iiacluding the identi~ ,of the asse4, the. value qfthe

      a$set,. the iclentity ofthe thir4.party t0 wlaom the asset. was 1;i/ansfett:e0-1 ·.®cl. the current:l~c~timi ,of




      pr~vidftl~ false ot·ineornplettinfoonatlonaboiat lii.s :fina:n¢ial asset~~ or hittin~, s~llhig. tirans:krmg

      <1t' de~hti;ai assets    att1dlor furling to ep:operat~.ihUy in the fov~s;tigation ,ffl:1d Mentffifflit1n nfssiets




      Guidelines § 3E1 .1.

                        (d)       Toe Defendant futtliera$;r~es tn \iquklate asset~ oteo:o;iplete aey other tasks

      which will res.ult it1 immeru;ate .Payment of the Fbrfeinu:e Money Judgment and the restitution.

     judgi.nent in full, or full payment in the .shorte$t amon:nt of time,, ars teti_u:este·d .b:1, the. g@V'0tmneRt;

                       {e)        The Defendwt:~hwl tto~fy?, w:i'tlm:1.30 d:ats,~the Ow-k:o:flhe CX)oo :an,tt"die
      Uni:ted Sta~s. Attort1ey's Offtce ·of: {i) aiay ella;nge nf'r1ame, 'r,esidenee, 61'ma:ilint addtess;. and CH)

      li\fiy :material ehang~ :in eoonomie cltu~stanGes•that affects: :the ability t• ,Pay .the,Fon~it\lre.
Case 0:21-cr-60020-WPD Document 235 Entered on FLSD Docket 07/15/2021 Page 11 of 14




      April 24, 1996, restitution is matrdatory· without. teg1itrd to. tl'le Defendant's ability to pay and that

      the. G0urt must order the Defendant to Fay .restituu.'.Qn for fue tn11 fnss. caused. by bis cduna:I



      testitµtion in the .amount of:'$2,9.04;18'.7. Jointly and ,s.e¥etally ·'Wi'tli hi:s: co-cpnspiratprit

              2!.          The Defend:ant is a;wiU'.e th:atthe: sente:tlce· ha13 notyetbeen detenn:ined l;)y"the Court..
      '.the Deb:d.ant is ·al$b aW'are that·atty estimare~fthe·Jttohabie sente:n<ting range ·or sente1'i¢ecth~t
      the,be'fendant maytece1ve? wheth0r•~'fiestim~ ~omes fr~ the:Defen(;{'allt' s .att~tmw', 'lthe Qmt~d
                                                                                                  1




      S~tes. pr Proba;ti0'n, is a ptedictiun, not a p10.mise; .mid 1s n:oi h.maing ,on the United ~es.
      Probation or the Court. The Derendant.understattds I4rt,4er that. f!llY tecomn(errt;lati@n that the

      Dl.rltetil States J?J;akes to ·the Co:urt as to sentencing;: w~ther J?Ursuant t~ 'lthis Agreeme:11t or
      :otherwise, is not binding !il'n the Court and tlie Court :tn.ay disregard the ·tecofl,lmen,~,Qll ;fo. i'ts
      ·e:n:ti:tefY. Th({De:fe114ant understands and. aekn<>wled'.Jes, as I':revfo.usly aeknowreciged in;f;'ffll'~raph

      2 ,above, tha;t the Def'~dant Iilay not 'Withdraw his pl(m biitsed U:p¢n the Collrt1s de'01s1on ~~t to

      accept 1a sentencing recommendation, ma~ fay the :Defettdant, the Uh{ted Sta:tes; ot a

      reco11lll\lel:ldation made j ourtly by b>oth. the, De.fendant ,atr¢l the Urdt~d States,

              12..         Thel)efe,nd},tiit is ,aware that title: ts,, lJIJ.ited .S~tes Cb.cfo, $ection3742"ai£0;rds him

      the r:tght to app~al the .seut~nce hnpo$ed in ffii'Sc eas:e:. Acbti1wledgitt~ this, ·in ,e:rt¢•e tot the

      oodertakings, ma,ie, by the United States: in this Plea ~te!litnent,, th"¢' Def1qn:dant hereby w:~;ves all

      tights. conferred by Section 3742 to appeal any se:tat®.ce, .impo$ed, inoluding ·an:¥ forfeiture .0t




      I~nitials . .···,.~
                     .  : ' )Atk.
                         . .
                                                                11
Case 0:21-cr-60020-WPD Document 235 Entered on FLSD Docket 07/15/2021 Page 12 of 14




      fiom the :Sen~ncing; Guidelines :r~ge that the Court &stabli:shes at se1:1tencin,g. tu a~ijftfon 't'b 'the
      foregQing :provisioos, the. deferrclwiit hereby waives aH tights to ail.'.~Ue .on. aJrpeal tharfhe st:\ttute to

      which the ,defetldant is pleading guilty: fs,. unconstitutfonal and that the aQllrltted conduct does nrgt

      fall within the s·oope of the statute. Tb:e Defendant further understands that :nothll\lg .in this

      Agr¢ement shall affect the rrght ©fthe United States and/(,¼t its duty tli> tp;peal ,as: rset forth in Title

      :lS,United States t::Code, Section 3742{b); However,: if the United States.appeali' the tie£eJ;tdant'•s

      •sentence, pursuant te, Section 374Q{b). the Defendant •shall be' released from the above waiver of

      appellate tights, By signing this Agteement, the .Defendant ,acknowledges that he has d'iscu:ssed

      the appeal waiver set forth in this Agr~1nent with ln.s attorney. The Defend.ant further agi;eesi

      together with the United :states., to re:q;qest that the Court en:tet a s}PetdJtc finding, that th,e .

      Defendant's waiver ofhis rlghUo; at?pea1 the se!).tence to be impI)ted in this c:ase was l~oWitifJ, and

      voluntaay.

              23.      For purposes of criminal proseeu:tion,. thi,s :Plea Agreement shwi be '&in:dini ancl

      enforceable upon the Fraud Sectioli of the Criminal Division of the United Stat~s Department of

      Justice and the United States AftGroeyi s Office for the 'Southern Distric:t of Florida. The· United

      &ta,tes d:oes not release Defendant from any clai1ns lJJ;l.de;r T.itfo 26, Uiiite4 State$ C@de. Jtmb.et,

      this Ag:ritement: in no way limits. binds.t or ofuerwise affects the tights~ powers ·or .d~ft~; of any

      :State or loc·al law enforcement a~en9y 0r any adminh,trative or .regulatory auth!i)rity:.

              ,22t     Defondant :agrees that if he fails to cP'tl'tply with any of the pravtski:ns Q:f this

      Agreement,,, i:trcludingthefai'lur,e to tettder•such Agreem-:ent to the Courti makes :false or misleading

      :statem~ts before the Coon or to .any agents ofthe 1Jnite:d States~ cemt');):its any furtb:et .etittles. :or

      attempts·to withdraw the plea (prior to o:ra:fter preaditig ~mlty to the charges idenfinedJn:pm:a:gtaph

                                .·, (,(.                    12
Case 0:21-cr-60020-WPD Document 235 Entered on FLSD Docket 07/15/2021 Page 13 of 14




      ~ne{l) above), the. Govermnenh\till ha'Ve the rl:iht to ohar.acterlze, sU:eh ,rtliJ~c.h1otas a ~ve1¢h,Qfthis

      Agreentlin1;t. In the event of such a bretWh: (a} the 8eiver:om.~111t will be .free from its obligations
                                                                                     '

      UJ.'tdet the• Agreement and :further may take whatever position it beli~'\Zes apptepria.te as, to the

      sentence and the comditions of the Defend'ants t:elease (for e.¾.arn)l'l1e, should the Defendant commit

      any c:ondutt after the date' of this Agreeroent: tha.t would Jio:n:n the• bi\Sis for. an increase fu the
      Defen(l®f·$ offense, level or justify an upward ·departure - :eKamples o,'r'Whit)hfn:ctlude but~e nQt



      pendi~ senteno.fugt and fttlse st?Jiten:tents to law ·ent~r~ement a.gen~. the Pro:hation Offi~,t, ~t

      Court -the Governmemt is free und~ this Agre:etn~ntto seek :anin~rease                mthe oftenis~ level bas~d
      on that post-Agreement condu~t); (b) tb;e: Defendant will not ha:ie the right to ·withdraw the gu1.1cy

      plea; (c) the Defendant sha:Ll 'be fully subjeot to. crimfuat prosecution f'QX any other ctime$i whfoh

      lt~. b:~s cp~ittecl or tn.\ght col1'.linit, if anyf' inclu4iJ;iig perJtU.j; and. obstructimn ttfjustlce;




                                                              l3
Case 0:21-cr-60020-WPD Document 235 Entered on FLSD Docket 07/15/2021 Page 14 of 14




      ffl?;d Cd) the Defendant waives any prot~tions afforded by Seetioit 1BL8(a) •of the Slenteno1ng
                                                                       0




      Gitldelirres, Rule 11 ofthe Federal Rules: ofCrintlnal Procedure and Rule 410 ofthe ·Federal Rules



      in any .¢ritrtlna1 or civil prooeedini any of the ,ilifomtation, statements, an& materials provfded by

      him 1,ursuant   to this Aw~ment, includfug offering bito eviden:ce or otherwise usfug the attacihed
      Agreed Factual Basis for Guilty Plea.




                                                    JUAJ:lfANtONIO 0-0Nz':CALEZ          .
                                                    AC11'NC, TJ'NIIBJ)' :STATE$ ATTOJUl[EY
                                                    S'OIJ'VHERN DJ8TRICTOF FLORIDA
                                                    JOSHPR BEEM~IBRBCJBR
                                                    ACTING{JHl'.EF
                                                    FRAUD SBCUON'.1 CIUMINAL OIVJSION
                                                    U.S. DEPAR..TMENT QF·JUSTICE

      Date::                                  By;~. . .
                                                          ·s.HA.ffS
                                                        N!OR LITIGATION COUNSEL
                                                     JAMIE DB.llOER,
                                                     TRIAL ATTORNEY
                                                     FRAUD SECTION,. CRIMINAL l)IVI:BION
                                                     U.S". DEPARTMENT OF JUSTICE


      Date'.:
                                              Byt MAMO I(U$'t'(JRA.
                                                 · DBFBNO~


                                              By:




                                                          14
